March 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                      CHARLES ANTHONY ALLEN, Appellant

NO. 14-11-00100-CV                      V.

                JOHN GIDDENS AND BETTY WILLIAMS, Appellees
                           ____________________



      This cause, an appeal from the judgment in favor of appellees JOHN GIDDENS
AND BETTY WILLIAMS, signed November 24, 2010, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order this decision certified below for observance.